Hatfield, Judge,
delivered the opinion of the court:
This is an appeal from the decision of the Board of Appeals of the United States Patent Office affirming the decision of the primary examiner denying all of the claims, 1, 2, 4, and 5 in appellant’s application for a patent for an alleged invention relating to a bearing mounting adapted for use on weighing scales.
*1033The alleged invention consists of an agate bearing element, preferably a block of agate having a V-shaped groove at its upper side, about which is cast, as defined in claims 1, 2, and 4, or molded, as defined in claim 5, a clip of metal having a projecting stem, the axis of the stem being perpendicular “ to the pivot bearing line of the element.”
The agate bearings are designed to support pivots of hardened steel, and it is necessary, if the mechanism is to operate without binding, that the grooves in the agate bearings be accurately aligned. By casting the metal clip about the bearing element, it is held firmly in position.
Claims 1 and 5 are illustrative. They read:
1. In a device of the class described, in combination, a nonmetallic bearing element having a bearing line for a pivot, said bearing element being tightly gripped within a clip of metal which is cast about said element, said clip having a stem projecting thereform, the axis of said stem being perpendicular to the pivot bearing line of the element.
5. In a device of the class described, in combination, an agate hearing element having a bearing line for a pivot, said element being secured within a clip of material which is molded about said element so as to firmly grip it, said clip having a stem projecting therefrom, the axis of said stem being perpendicular to the pivot bearing line of the element.
The references relied upon by the primary examiner were:
Wennstrom, 856007, June 4, 1907.
Jankower, 1290564, January 7, 1919.
Lee, 1331113, February 17, 1920.
Hurt, 1478123, December 18, 1923.
The Board of Appeals held that the patents to Wennstrom and Lee, cited by the examiner, were not proper references, because they did not state how the clips were secured to the bearing elements.
The board relied upon the following references:
Robinson, 2904, January 10, 1843.
Krause, 704874, October 6, 1903.
Loesser, 1088233, February 24, 1914.
Jankower, 1290564, January 7, 1919i.
Davids, 1400423, December 13, 1921.
Hurt, 1478123, December 18, 1923.
and, with regard thereto, said:
A further search discloses the following patents which are held to be pertinent. Patent No. 2904 to Robinson discloses a glass door knob about which is cast a metallic socket. Patent No. 740874 to Krause discloses a drawing diamond embedded by casting in iron or steel alloys. Patents 1088233 to Loesser and 1400423 to Davids show that it is old to secure precious stones or diamonds during grinding by casting about them a holding clip of alloy metal. In our opinion claims 1, 2, and 4 are unpatentable over the patent to Hurt in view of the four patents last cited. In view of the citation of these new references appellant is entitled to the options provided in rule 139.
*1034In view of the fact that claim 5 provided for a clip of metal molded about the agate bearing element, the board held that this claim was unpatentable over the patent to Jankower.
The patent to Hurt shows an agate bearing element for weighing scales, mounted, by means of suitable cement, in a channel-shaped metallic clip having a stem projecting therefrom.
Appellant, as held by the Board of Appeals, has improved the Hurt mounting, owned by a common assignee, merely by casting a metal clip about an agate-bearing element, thereby securing a firmer and more permanent connection.
The patent to Jankower relates to jewel bearings for weighing scales in which the agate bearing is mounted by means of cement in a metal block. In his specification the patentee stated that rubber or other suitable plastic material might be used as a substitute for metal, in which case the rubber or other material “ should be molded to the agate block or strip and then vulcanized.”
Two contentions are made here by counsel for appellant. First, that appellant’s agate bearing is firmly secured by casting a metal clip about it, and that certain advantages have been obtained thereby. Second, that the patents to Bobinson, Krause, Loesser, and Davids, cited and explained by the Board of Appeals, are from nonanalogous arts, and are, therefore, not pertinent references.
We are in accord with counsel’s first contention. However, we are unable to agree that the patents referred to are so remote as to. require the exercise of the inventive faculties. to adapt the disclosures therein made to bearing mountings for weighing scales.
The idea of mounting nonmetallic-bearing elements by casting metal clips about them is so plainly suggested in those references that, in our opinion, the casting of metal clips about agate-bearing elements in mounting them for use in weighing scales would, in view of the patents to Jankower and Hurt, readily occur to a person of ordinary mechanical skill. In re Lee J. Vorhees, 17 C. C. P. A. (Patents) 1162, 40 F. (2d) 773; In re Christian L. Schneider, 18 C. C. P. A. (Patents) 1114, 47 F. (2d) 970; In re Patrick F. Green, 18 C. C. P. A. (Patents) 1273, 49 F. (2d) 477.
We are in accord with the views expressed by the Board of Appeals, and its decision is affirmed.